Plaintiff Viola Reuther stepped from apartment house premises to the public sidewalk, where her heel sank into the sidewalk, causing her to fall. She brought an action against the landlord of the apartment premises to recover for personal injuries, and her husband sued to recover for loss of services. Judgment dismissing the complaint at the close of plaintiffs’ case unanimously affirmed, with costs. There is no evidence of negligence on the part of defendant. Present — Lazansky, P. J., Carswell, Adel, Taylor and Close, JJ.